The defendants Alamo Management Company and Duane Boise’s and the plaintiff Alice Freeman’s petitions for certification for appeal from the Appellate Court, 24 Conn. App. 124, are granted, limited to the following issues:
“1. What is the standard of proof for double damages arising out of the violation of the unlawful entry and detainer statute?
“2. Did the trial court apply the appropriate standard of proof?
“3. If the trial court applied the wrong standard of proof, is a retrial limited to damages appropriate?”